Citation Nr: 0638498	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from May 1961 to January 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in 
September 2004 when it was remanded to afford the veteran a 
hearing.  The veteran failed to report for a travel Board 
hearing which was scheduled in May 2006.  

The reopened claim of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran will 
be notified if further action is required on his part.


FINDINGS OF FACT

1.  An October 1997 rating decision found that new and 
material evidence had not been received to reopen the claim 
of entitlement to service connection for a psychiatric 
disability; the veteran did not appeal the decision.

2.  Evidence received subsequent to the October 1997 rating 
decision bears directly or substantially upon the issue at 
hand and is not duplicative or cumulative in nature and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1997 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  Evidence received since the October 1997 RO decision is 
new and material; accordingly, the claim of entitlement to 
service connection for a psychiatric disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At different times, the veteran has submitted claims of 
entitlement to service connection for various psychiatric 
disorders which were subsequent denied by the RO.  In January 
1965, the RO denied service connection for nervous condition.  
In June 1970, the RO again denied service connection for a 
nervous condition.  In November 1983, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  The 
most recent denial of the claim occurred in October 1997 when 
service connection was denied for a variously diagnosed 
psychiatric disability.  

In the October 1997 rating decision, the RO determined that 
new and material evidence had not been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  The RO noted that service connection had 
previously been denied for an emotional instability reaction 
in 1970 and for PTSD in 1983 and those decisions were final.  
It was also noted that current diagnoses included major 
depression, somatization disorder, mixed personality disorder 
and possible Munchausen's Syndrome.  The RO found that the 
evidence did not demonstrate a relationship between any of 
the diagnosed mental disabilities and the veteran's active 
duty service.  

The evidence of record at the time of the October 1997 rating 
decision consisted of the service medical records and VA 
hospitalization and clinical records.  

The report of a January 1962 Medical Board demonstrates that 
the veteran was found unsuitable for retention in the Marines 
and was recommended for discharge.  It was the opinion of the 
Medical Board that the veteran had emotional instability 
reaction which had existed prior to enlistment and was not 
aggravated by any condition of service.  

The post-service VA hospitalization and clinical records 
dated between 1991 and 1997 include diagnoses of alleged PTSD 
and bipolar affective disorder, emotional depression, 
somatization disorder, pathological perverication; possible 
Munchhausen's Syndrome as well as personality disorders.  
None of these records included language linking a currently 
existing acquired psychiatric disorder to the veteran's 
active duty service.  

The veteran was informed of the October 1997 rating decision 
via correspondence dated the same month.  The veteran did not 
submit a notice of disagreement with the October 1997 rating 
decision.  As the appellant did not initiate an appeal of the 
October 1997 decision, that decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  However, 
under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The veteran is attempting to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
which was last denied in October 1997.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
defining new and material evidence were amended for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  Since the veteran's request to 
reopen was received on August 17, 2001, the version of the 
regulation in effect prior to August 29, 2001, is applicable.  
Under the former version, new and material evidence is 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001);  see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does not 
apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The pertinent evidence received subsequent to the October 
1997 rating decision consist of reports of VA examinations, 
VA medical records dated from 1970 to 2005, and statements 
from the veteran.  

The VA medical records evidence diagnosis of and treatment 
for various mental disorders including adjustment disorder 
with mixed anxiety and depressed mood, depressive disorder 
not otherwise specified, major depression, anxiety, bipolar 
disorder not otherwise specified, emotionally unstable 
personality with recourse to alcohol, manic depressive 
psychosis - manic type, anxiety disorder not otherwise 
specified, probable dysthymia, and personality disorder not 
otherwise specified.  The vast majority of these records do 
not link a currently existing mental disorder to the 
veteran's active duty service.  The Board notes, however, 
that a VA clinical record dated in October 2004 reveals that 
the veteran reported that he was subjected to sexual assault 
by a drill sergeant during boot camp.  The pertinent 
diagnosis was adult sexual abuse (victim).  Some of the 
subsequent VA clinical records also include the diagnoses of 
adult sexual abuse.  As noted above, the credibility of the 
evidence is presumed for the purposes of reopening claims.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus the 
Board presumes, for the purposes of determining whether new 
and material evidence has been submitted, that the veteran 
was subjected to sexual assault while on active duty.  The 
Board finds the October 2004 clinical record and the 
subsequent clinical records which include diagnoses of adult 
sexual abuse are both new and material.  The evidence is new 
as it was not of record at the time of prior final decision 
in October 1997.  The evidence is also material as it 
indicates that a current mental disorder may be linked to the 
veteran's active duty service.  

The Board finds the October 2004 VA clinical record noting 
the report of sexual assault while the veteran was on active 
duty and subsequent records which include a diagnosis of 
adult sexual abuse bear directly and substantially upon the 
specific matter under consideration, are not cumulative 
and/or redundant, and by themselves or in connection with the 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  The claim of entitlement to service connection 
for a psychiatric disability has been reopened.  

Prior to de novo adjudication of the reopened claim of 
entitlement to service connection for a psychiatric 
disability, the Board finds additional evidentiary 
development is required.  This development is addressed in 
the Remand portion of this decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, the Board need not consider the question of 
VCAA compliance since there is no detriment to the veteran in 
light of the reopening of the claim and remand directed by 
this decision.  Deficiencies in VCAA notification (if any), 
can be addressed by the RO while the issue on appeal is back 
before it as a result of this remand.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
has been reopened.  The appeal is granted to that extent 
only.  


REMAND

As found above, there is evidence of record indicating that 
the veteran may have been subjected to sexual assault while 
on active duty.  There are diagnoses of adult sexual abuse 
and also diagnoses of PTSD associated with the claims files.  
A review of the service medical records, however, reveals no 
evidence at all of any reports of the veteran being subjected 
to sexual assault.  The Board finds the nature of the 
veteran's reopened claim is such that the provisions of 38 
C.F.R. § 3.304(f)(3), regarding claims based on personal 
assault and the method of developing such cases are 
applicable.  In addition to service records, alternative 
evidence must be sought.  Examples of such evidence include, 
but are not limited to, records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny a claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. 

The Board finds the veteran should be afforded a VA 
examination to determine if he currently has a mental 
disability which was due to the alleged in-service sexual 
assault.  

Accordingly, the issue of entitlement to service connection 
for a psychiatric disability is remanded for the following:

1.  Take any necessary action to insure 
that the provisions of the VCAA and any 
pertinent Court precedent are fully 
complied with.

2.  Advise the veteran:

a.  That evidence from sources other than 
service records may corroborate his 
account of the in-service sexual 
assaults.  Examples of such evidence 
include records from law enforcement 
authorities, mental health counseling 
centers, hospitals or physicians; records 
of tests for sexually transmitted 
diseases, and statements from family 
members, roommates, fellow service 
members, or clergy.

b.  That it is the veteran's 
responsibility, and his alone, to provide 
the foregoing evidence, but VA will make 
reasonable efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  VA 
will notify him of evidence he identified 
that could not be obtained so that he may 
obtain the evidence himself and submit 
it.

3.  Afford the veteran the opportunity to 
submit any additional evidence in support 
of his claim in 


compliance with 38 C.F.R. § 3.304(f)(3).  
The RO should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if he has provided 
sufficiently detailed information to make 
such request feasible.

4.  After completion of the above, 
arrange for the claims files (to include 
service personnel records and service 
medical records) to be reviewed by an 
appropriate mental health professional 
for an opinion as to whether there is 
evidence of behavioral changes indicating 
that a personal/sexual assault occurred.  
A detailed rationale for all opinions 
expressed should be furnished.

5.  Then review the file and make a 
formal determination with respect to 
whether a claimed stressor has been 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, if and only if the 
evidence corroborates any claimed in-
service personal/sexual assault, the 
veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a list of the stressor(s) found to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 


the veteran has a mental disorder due to 
military service.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors for use as a diagnosis of PTSD.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  As to any mental disorder 
other than PTSD, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such disorder 
was manifested during service or is 
otherwise causally related to service. 

7.  After undertaking any additional 
development which is deemed necessary, 
review the expanded record and determine 
whether the benefit sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


